BLD-030                                           NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 22-3068
                                       ___________

                           IN RE: CALEB L. MCGILLVARY,

                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 2-22-cv-04185)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 November 17, 2022

               Before: AMBRO, KRAUSE, and PORTER, Circuit Judges

                           (Opinion filed: December 28, 2022)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       Pro se petitioner Caleb McGillvary filed a petition for a writ of mandamus in this

Court asking us to order the District Court to act on the habeas petition he filed under 28

U.S.C. § 2254. He has now filed a motion to withdraw the mandamus petition because




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
the District Court has entered a show cause order in his habeas matter. We accordingly

grant McGillvary’s motion to withdraw the petition and will enter an order dismissing it.




                                            2